Citation Nr: 0202881	
Decision Date: 03/27/02    Archive Date: 04/04/02

DOCKET NO.  01-08 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of a 
nasal injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from April 1969 to November 
1970.  The veteran's claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
2000 rating decision of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia. 

The veteran had requested a hearing before a Member of the 
Board, and was scheduled for a hearing in December 2001.  He 
was notified of the date, time, and location of that hearing 
by VA letter dated in October 2001, but he did not report for 
that hearing.  Thus, the Board considers the veteran's 
request for a hearing to have been withdrawn.  There are no 
other outstanding hearing requests of record.

The issue of whether the veteran is entitled to service 
connection for a residual scar on his nose is referred back 
to the RO for appropriate action.  This issue is not 
inextricably intertwined with the veteran's current appeal, 
and the Board can thus proceed with appellate review.  


FINDINGS OF FACT

1. The veteran was notified of the evidence necessary to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2. Hypertension was not manifested during service or within 
one year of separation from service, and is not otherwise 
related to service. 

3. The veteran does not have any current nasal disorder which 
is causally or etiologically related to service or an 
incident of the veteran's active service.  





CONCLUSIONS OF LAW

1. Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended 38 U.S.C.A. § 3.102 and 3.159).

2.  Residuals of a nasal injury were not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 
38 C.F.R. §§ 3.303, 3.306 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102 
and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

First, VA has a duty under the VCAA to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  The appellant was 
informed in an October 2000 rating decision and in a May 2001 
rating decision of the evidence needed to substantiate his 
claims.  He was provided an opportunity to submit such 
evidence.  Moreover, in the August 2001 Statement of the 
Case, the RO notified the appellant of all regulations 
pertinent to service connection claims, informed him of the 
reasons for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  The Board finds that the two rating 
decisions and the Statement of the Case provided to the 
appellant satisfy the requirements of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the appellant of 
the evidence necessary to substantiate his service connection 
claims.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the appellant in 
obtaining outstanding medical evidence.  All known and 
available service, private, and VA medical records have been 
obtained and are associated with the appellant's claims file. 

Additionally, the VCAA and implementing regulations require 
VA to provide a veteran with an examination or to obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 66 
Fed. Reg. 45,620 (2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In the present case, the veteran was not 
provided a VA examination for either of the claimed 
disorders.  Nevertheless, for reasons explained in greater 
detail in the decision below, the Board finds that the 
evidence of record, particularly the post service medical 
records, is sufficient to evaluate the veteran's claim and 
that further physical examinations are not necessary in order 
to decide this case.  

In short, the Board finds that VA has done everything 
reasonably possible to assist the appellant and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.  The case is ready for appellate 
review.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  See 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for certain chronic diseases, such as hypertension, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

I.  Service Connection:  Hypertension

The veteran's service medical records are negative for any 
indication of hypertension.  In May 1968 the veteran was 
examined for entrance into service.  At that time his blood 
pressure was 138/76.  No pertinent abnormalities were noted 
on his examination, and the veteran was found fit to enter 
service.  There are no in-service medical records indicating 
that the veteran was treated for hypertension during service.  
In November 1970, the veteran was given a separation medical 
examination, and his blood pressure was noted at 118/80.  No 
complaints or references to hypertension were made at that 
time.  In addition, the veteran's cardiovascular system was 
reported to be within normal limits.  

Following service, in May 1971, the veteran was seen by W. H. 
Wagner M.D. for a head cold.  At that time, the veteran's 
blood pressure was reported to be 130/82.  The next time Dr. 
Wagner noted the veteran's blood pressure was on two 
occasions in July 1976, when the veteran sought treatment for 
a wart.  At those times the veteran's blood pressure was 
164/92 and 160/90, though Dr. Wagner made no notation of 
hypertension.  Further, on two occasions in 1977, the 
veteran's blood pressure was reported to be 152/88 and 
136/86.  Following treatment by Dr. Wagner, the veteran's 
primary care physician has been W. C. Dressler, M.D. whom the 
veteran has seen from 1977 to the present.  Dr. Dressler's 
treatment reports show that the veteran was being treated for 
multiple complaints including hypertension.  The reports are 
negative as to any reference to service, and they did not 
link the veteran's hypertension to his time in service, 1969-
1970.  An entry dated in 1977 shows a blood pressure reading 
of 140/78.  The earliest entry Dr. Dressler made relating to 
the veteran's hypertension was in December 1979 when he noted 
to "follow up blood pressure."  An earlier blood pressure 
reading, in December 1979, was 160/100.  Since his time in 
service, the veteran has submitted medical treatment records 
from other private physicians, VAMC physicians, and employee 
health records from the OPM.  These treatment records 
indicate that the veteran was treated for numerous 
complaints, including hypertension, but none indicate that 
his hypertension existed during service, or within one year 
after separation from service.  

The veteran was seen in October 1999 by Randolph H. Renzi, 
M.D. at the Winchester Medical Center for chest pain.  The 
veteran was diagnosed with coronary artery disease, 
dyslipidemia and hypertension.  Shortly following, the 
veteran underwent a successful angioplasty.  During routine 
follow-up visits, from 1999-2000, Dr. Renzi continued to 
assess the veteran's hypertension and increased his medicinal 
intake.  The veteran is currently on medication for his 
hypertension.  

An October 1999 cardiology consultation from Juan Pittaluga, 
M.D. is of record.  It was noted that the veteran had no 
prior history of heart disease.  He was seen with chest 
discomfort and related an episode of angina one month 
earlier.  There was no reference made to the veteran's 
service.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hypertension.  While there is 
medical evidence of a current disability, the evidence fails 
to show that the veteran's hypertension had its onset in 
service or that it was manifested within the one year 
presumptive period.  

The evidence of record does not show that the veteran's 
hypertension is causally or etiologically related to his 
service.  For VA compensation purposes, hypertension is 
defined by readings taken two or more times on at least three 
different days with the readings showing a diastolic blood 
pressure of predominantly 90mm. or greater, and an isolated 
systolic blood pressure of predominantly 160mm. or greater.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).  The 
veteran's service medical records contain no mention of high 
blood pressure or hypertension.  Upon separation, the 
veteran's blood pressure was listed at 118/80.  No complaints 
in reference to hypertension were made at that time, and the 
veteran's cardiovascular system was noted to be within normal 
limits.  Additionally, the veteran was seen in May 1971, 
within one year of separation, and his blood pressure was 
listed at 130/82.  The veteran made no complaints in 
reference to hypertension at that time.  While the veteran's 
private and VA medical records indicate that the veteran has 
received treatment for hypertension, no records relate it to 
service.  In fact, there is no evidence of record reflecting 
that the veteran told a physician that his hypertension began 
in service, and no physician has linked the veteran's 
hypertension to service.  Furthermore, the earliest notation 
that would indicate hypertension was in 1976, nearly six 
years after service, when a blood pressure reading of 164/92 
was noted.  Thus, there is no competent evidence showing that 
the veteran's hypertension had its onset during service or is 
related to service and it may not be presumed to have begun 
during service since it was not shown to be present during 
the applicable one year period following service. 

As discussed above, the Board does not find that a physical 
examination is necessary in this case.  The record is 
entirely negative for any evidence of hypertension during 
service or within one year after separation from service.  
The earliest indication that the veteran had hypertension was 
an elevated blood pressure reading of 164/92 in 1976, six 
years post service.  The only evidence which is supportive of 
the veteran's allegation that his hypertension had its onset 
during service is his own statements.  His assertion that he 
had hypertension during service is not supported by any 
complaints or objective findings during service, and 
actually, the veteran's blood pressure at separation was 
listed as 118/80 which is not within the range for 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101, noted 
above.  As it does not appear that the veteran has any 
medical expertise or training, he is not competent to render 
an opinion about medical etiology.  See Espiritu, 2 Vet. App. 
at 494-95 (laypersons may be competent to provide an eye-
witness account of a veteran's visible symptoms, but they are 
simply not capable of offering evidence that requires medical 
knowledge).  Moreover, in view of the ample medical evidence 
of record, particularly the evidence indicating no 
hypertension existed prior to 1976, the Board does not find 
that a medical examination or opinion is necessary in this 
case.  See 38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620 (2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)). 

In short, while the veteran may currently have hypertension, 
there is no medical evidence that he developed hypertension 
during service, or within the one year presumptive period, 
and there is no competent medical evidence of a relationship 
between his hypertension and service.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension. 

II.  Service Connection:  Residuals of a Nasal Injury

The veteran contends that he fractured his nose "a few 
weeks" prior to separation from service, and was treated at 
the base hospital in Long Binh, Vietnam.  The veteran 
separated from service in November 1970.  He asserts that his 
nose fracture has caused continuing sinus problems, and that 
he often gets "stuffy and clogged."

The veteran's service medical records contain no evidence of 
complaints or findings that the veteran fractured his nose 
while in service.  The veteran's May 1968 induction 
examination reflected that the veteran had no history of 
broken bones, but that he previously had ear, nose and throat 
trouble, and chronic or frequent colds.  In November 1970, 
the veteran was given a medical examination for separation 
from service.  There was nothing noted that the veteran had 
broken his nose in service and he reported that he was in 
good health.  His nose was found to be normal on clinical 
evaluation.  

In February 1983, the veteran saw F. D. Sabado, Jr., M.D. for 
a lump in the his throat.  Upon physical examination, Dr. 
Sabado noted that the veteran had septal deviation of the 
nose with intranasal congestion.  The veteran reported to Dr. 
Sabado that he had previously broken his nose after being hit 
by another man.  There was no reference to service reported.  
Dr. Sabado found that the veteran had a deviated septum with 
hypertrophied turbinates, nasal obstruction, and mucoid nasal 
and postnasal discharge.  In May 1983, Dr. Sabado again 
examined the veteran and indicated that he still had a 
deviated septum, but his nasal congestion was minimal.  Dr. 
Sabado's medical records contain no statement or opinion that 
the veteran's sinus condition is related to a claimed 
fracture from service, or that the veteran had any current 
residuals of an in-service nose fracture.  

The remaining private and VA medical records are without 
reference to the veteran's nose or any nose-related 
condition.  

In a December 2000 statement, the veteran indicated that he 
had not sought any treatment for his nose since service.  He 
indicated that he had previously seen an ear, nose, and 
throat doctor for sinus related problems.  The veteran 
asserted that he told the physician that he had injured his 
nose during service, and the physician responded that "it 
was possible" that his sinus condition could have been 
caused by a nose injury obtained during service.  

In July 2000, the veteran submitted three statements given by 
his two brothers and a sister-in-law stating that the veteran 
broke his nose while in Vietnam.  Each statement maintained 
that the veteran "wrote home" telling of a broken nose a 
few weeks before leaving Vietnam.  The veteran also submitted 
four photographs taken of his nose while in service.  He 
asserts that one photograph shows his nose prior to the 
fracture, and the remaining three show his nose after the 
break.  The photographs reveal a cut on the bridge of the 
veteran's nose without any showing of swelling or bruising.  

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of a nasal injury.  
While the veteran has sought treatment for head colds and 
sinus problems, the evidence of record does not present a 
basis for service connection for residuals of a nasal injury 
from service. 

The veteran's service medical records do not include any 
complaints or findings that the veteran broke his nose during 
service.  Although the veteran claims his nose was broken "a 
few weeks" before separation from service, the November 1970 
separation examination report showed no abnormalities of the 
veteran's nose.  Indeed, the veteran's nose was reported to 
be normal on clinical evaluation and he indicated that he was 
in good health. 

In a December 2000 statement, the veteran indicated that he 
had not sought treatment for his nose since service and of 
all the medical evidence of record, only one discusses any 
nose or nasal pathology.  In a 1983 report, Dr. Sabado 
acknowledged that the veteran had a deviated septum 
accompanied by nasal congestion, and that the veteran had 
reported being struck on the nose.  Following a second 
examination, Dr. Sabado noted that the veteran still had a 
deviated septum, but that his nasal congestion was minimal.  
Dr. Sabado did not link the veteran's deviated septum or any 
other disorder to service.  While the veteran has related 
that a physician told him it was possible that his nasal 
problems were due to his injury in service, none of the 
medical evidence actually relates any current nasal disorder 
to service.  The Board also notes that just saying something 
is possible is essentially resorting to speculation and is 
not sufficient to support a finding that a condition is 
actually related to service.  The pictures submitted by the 
veteran show what appears to be a cut on the bridge of his 
nose without any showing of swelling or bruising.  This 
evidence is not persuasive that the veteran had a fractured 
nose at the time the pictures were taken.  Finally, while the 
lay statements submitted by the veteran, his brothers, and 
his sister-in-law are sufficient to support his claim that he 
had an injury to his nose, they are not competent to make a 
medical diagnosis concerning a nasal fracture.  See Espiritu, 
2 Vet. App. at 494-95.  Though the Board recognizes that the 
veteran experiences sinus and nasal congestion, there is no 
competent medical evidence supporting a conclusion that the 
veteran has any residuals of a nasal injury as a result of 
service.  

As previously discussed, VA is not required by the VCAA and 
implementing regulations to provide the veteran with an 
examination or to obtain a medical opinion if it is not 
necessary to decide the claim.  As the veteran's nose was 
found to be within normal limits on clinical evaluation in 
November 1970, a period shortly after his claimed injury in 
service, the Board does not find that a physical examination 
is needed at this time.  In addition, none of the post 
service medical evidence indicated a relationship between a 
current nasal disorder and any injury from service.  See 
38 U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620 (2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)). 

While the veteran may currently have a nasal disorder which 
he feels is related to service, there is no medical evidence 
of a causal relationship between any current nasal disorder 
and the veteran's service.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection. 

III.  Conclusion

The Board concludes that the preponderance of the evidence is 
against the veteran's claims for service connection and his 
appeals are denied.  In denying his claims, the Board 
acknowledges that, under 38 U.S.C.A. § 5107(b) (West 1991), 
all doubt is to be resolved in the veteran's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's 
present claims, however, that doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



ORDER

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for residuals of a nasal 
injury is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

